       Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                OAKLAND DIVISION

 EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR-TSH
              Plaintiff, Counter-defendant,
                   v.
 APPLE INC.,
                  Defendant, Counterclaimant.



 IN RE APPLE IPHONE ANTITRUST                       Case No. 4:11-cv-06714-YGR-TSH
 LITIGATION

 DONALD R. CAMERON, et al.,                         Case No. 4:19-cv-03074-YGR-TSH
                                      Plaintiffs,
                       v.                           JOINT DISCOVERY LETTER BRIEF
 APPLE INC.,                                        REGARDING CUE AND FEDERIGHI
                                                    DEPOSITIONS
                                     Defendant.

The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,
        Pursuant to the Court’s order (Epic Games, Inc. v. Apple Inc. (“Epic”), Dkt. 190), the
parties in the above-captioned actions respectfully submit this joint letter brief regarding
depositions of Eddy Cue and Craig Federighi, two current Apple employees.
        Counsel for Epic Games, Inc. (“Epic”), plaintiffs (“Class Plaintiffs”, together with Epic,
“Plaintiffs”) in Cameron v. Apple and In re Apple iPhone Antitrust Litigation (the “Class Actions”)
and Apple Inc. (“Apple”, together with Plaintiffs, the “Parties”) have met and conferred
telephonically and exchanged correspondence in a good faith effort to resolve the outstanding
disputes. The Parties have been unable to reach agreement and therefore submit this joint letter.
The Parties can make additional exhibits—including the documents and testimony identified in
this submission—available to the Court upon request.




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 2 of 15




Respectfully submitted,

CRAVATH, SWAINE                    HAGENS BERMAN
& MOORE LLP                        SOBOL SHAPIRO LLP
 By: /s/ Lauren A. Moskowitz            By: /s/ Robert F. Lopez
     Lauren A. Moskowitz                    Robert F. Lopez
     Counsel for Epic Games,                Counsel for Developer
     Inc.                                   Plaintiffs


WOLF HALDENSTEIN                   GIBSON DUNN & CRUTCHER LLP
ADLER FREEMAN
& HERZ LLP

 By: /s/ Rachele R. Byrd                By: /s/ Jay P. Srinivasan
     Rachele R. Byrd                        Jay P. Srinivasan
     Counsel for                            Counsel for Apple Inc.
     Consumer Plaintiffs




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 3 of 15




Plaintiffs’ Position: The Court should deny Apple’s request to block the depositions of current
Apple employees Eddy Cue and Craig Federighi.
Relevant Background: On November 25, 2020, Plaintiffs informed Apple of their intent to
depose Messrs. Cue and Federighi. (Epic, Dkt. 187-4.) On December 7, 2020, Apple refused
because they are apex witnesses. (Epic, Dkt. 187-5.) During a meet and confer on December 12,
2020, the Parties remained at impasse. On December 15, 2020, the Parties submitted a joint letter
brief regarding Apple deponents, including Messrs. Cue and Federighi. (Epic, Dkt. 187-3.) At
Apple’s request, the Court then deferred the hearing on Messrs. Cue and Federighi until January
21, 2021. (Epic, Dkt. 190.) Plaintiffs have since proposed to resolve this issue in the context of
the Parties’ negotiations of Apple’s deposition of Epic employees, but Apple declined.
Argument: These cases are about Apple’s control of a software platform—the iOS operating
system—that gives it substantial market power over app developers and a billion consumers.
Apple designed a set of restrictions that enabled it to acquire and maintain monopolies in two
downstream markets where competition can and should thrive: app distribution and in-app
payment processing. In other words, these cases are about the legality of Apple’s “closed garden”
business, challenging “the fundamental operation of digital platforms affecting millions of users”.
(Dkt. 118 at 1.) The decision-makers who determine and implement the strategies behind the
design and operation of Apple’s model are the critical witnesses in these cases. This is not the
type of case where apex witnesses get a pass on depositions, such as a run of the mill business
dispute where one side wants to depose a barely-relevant executive to annoy or harass their
opponent. Plaintiffs here seek to depose Messrs. Cue and Federighi because they are the people
most knowledgeable about issues that are central to these cases, and are therefore key witnesses.
“[I]t is very unusual for a court to prohibit the taking of a deposition [of an apex witness] altogether
absent extraordinary circumstances.” Moyle v. Liberty Mut. Ret. Ben. Plan, 2012 WL 5373421, at
*3 (S.D. Cal. Oct. 30, 2012) (quotation omitted). In addressing efforts to block depositions of
apex witnesses “courts often consider: (1) whether or not the high-level deponent has unique first-
hand, non-repetitive knowledge of the facts at issue in the case and (2) whether the party seeking
the deposition has exhausted other less intrusive discovery methods”. Id. “With respect to the
first consideration, the party seeking to take the deposition need not prove conclusively that the
deponent certainly has unique non-repetitive information; rather, where a corporate officer may
have any first-hand knowledge of relevant facts, the deposition should be allowed”. Finisar Corp.
v. Nistica, Inc., 2015 WL 3988132, at *2 (N.D. Cal. June 30, 2015) (quotation omitted). With
respect to the second consideration, “[f]ormal exhaustion of other requirements is not an absolute
requirement; instead, exhaustion of other discovery methods is an important, but not dispositive,
consideration for a court to take into account in deciding how to exercise its discretion.” Id.
(quotation omitted). Contrary to Apple’s cited cases, generally “cases in this district make clear
that the burden remains on the party seeking a protective order when the ‘apex doctrine’ is
asserted”. Hunt v. Cont’l Casualty Company, 2015 WL 1518067, at *1 n.1 (N.D. Cal. 2015); see
also Finisar, 2015 WL 3988132, at *2 (same); Medimmune, LLC v. PDL Biopharma, Inc., 2010
WL 2640473, at *1 (N.D. Cal. June 30, 2010) (same); WebSideStory, Inc. v. NetRatings, Inc., 2007
WL 1120567, at *2 (S.D. Cal. Apr. 6, 2007) (same). Apple cannot establish extraordinary
circumstances that justify precluding the depositions of Messrs. Cue and Federighi.
Eddy Cue (SVP, Internet Software and Services, 2011 to present): Mr. Cue is personally involved
in high-level policymaking on issues critical to these cases. He is one of two people with “
                                          . (Shoemaker Dep. 113:10-115:2.) According to Apple,



             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 4 of 15
       Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 5 of 15




Mr. Cue. Eric Friedman, Trystan Kosmynka, Carson Oliver and Shaan Pruden are more of the
same. As to Scott Forstall, he left Apple almost a decade ago. Mr. Cook was not involved in
nearly as many of the decisions relating to the App Store as Mr. Cue. As for Phil Schiller, as
discussed above, his opinions appear to have diverged from Mr. Cue’s on key issues. Apple does
not get to pick who its spokesperson will be and stifle discovery into other individuals who may
have contrary views or information. In any event, Apple has delayed Mr. Schiller’s deposition.
After three and a half weeks and multiple follow up requests by Plaintiffs (see, e.g., Ex. 6), Apple
offered him on the last day of fact discovery in Epic (which is unacceptable and will be the subject
of further discussion). 1 (See Ex. 7.) Apple cannot drag its feet to run out the clock on these key
depositions. See, e.g., Medimmune, 2010 WL 2640473, at *2 (permitting deposition of CEO as
“discovery [was] set to close in less than a month”); WebSideStory, 2007 WL 1120567, at *4
(similar); Chevron Corp. v. Donziger, 2013 WL 1896932, at *1 (S.D.N.Y. May 7, 2013) (similar).
Craig Federighi (SVP, iOS & macOS Software Engineering, 2012 to present): As the Court is
well aware, Apple has fought tooth and nail to keep Mr. Federighi out of these cases. Apple
vehemently opposed and forced Plaintiffs to brief their request to add him as a document custodian
(which the Court granted). (Epic, Dkt. 192 at 9.) And this is not the first time Apple has tried to
block a deposition of Mr. Federighi, which Apple lost. See Apple Inc. v. Corellium, LLC, 2020
WL 1849404, at *3-4 (S.D. Fla. Apr. 13, 2020) (ordering Mr. Federighi’s deposition). Mr.
Federighi “oversees the development of iOS” along with “the software at the heart of Apple’s
innovative products, including the user interface, applications and frameworks”.
(https://www.apple.com/leadership/craig-federighi/.) He is a highly relevant deponent for the
same reasons he is a highly relevant document custodian.
First, Mr. Federighi has unique information about Apple’s defense that “[i]n the iPhone business
model, the commission is the return on Apple’s investment in the App Store and the full suite of
IP, tools, and services Apple offers to developers.” (Epic, Dkt. 73 at 19.) Plaintiffs respond that
“Apple does three separate things: it develops and maintains the iOS operating system; it
distributes apps through the App Store; and it processes in-app payments for digital content
through IAP”. (Epic, Dkt. 61 at 21.) Apple still would have a strong incentive to make its
developer tools widely available, even if Apple did not control all app distribution and in-app
payment processing on iOS, because widely available developer tools make iPhones more
attractive to consumers. (Id.) As head of iOS, Mr. Federighi decides which tools Apple should
create; his reasons are thus highly relevant to Apple’s defense.
Second, Mr. Federighi has unique information about Apple’s defense that only by “curating its
own App Store—rather than outsourc[ing] the safety and security of Apple’s users to Epic (or
other third parties)”—can Apple “ensure[] that iOS apps meet Apple’s high standards for privacy,
security, content, and quality”. (Epic, Dkt. 66 at 4.) Plaintiffs argue “[t]here are many methods to
secure a platform aside from controlling all consumer app distribution. Indeed, Apple already has
implemented many of those methods on iOS through the OS design, not through App Store
1
  Apple’s complaint that “Plaintiffs have taken only four [depositions] thus far” is due to Apple’s
delay. On December 20, 2020, Plaintiffs sought deposition dates for eight of the remaining 13
witnesses, seeking nine or more depositions to take place before this hearing. (Ex. 2 at 2.) But
Apple ignored the request. Contrary to Apple’s assertion, Plaintiffs do not argue that “discovery
is simply moving too fast”, it is that Apple is moving too slow. That the Epic schedule was ordered
“over Apple’s objection” does not excuse Apple from complying.



            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 6 of 15
Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 7 of 15
       Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 8 of 15




Apple’s position: Plaintiffs have failed to show that depositions of apex witnesses Eddy Cue and
Craig Federighi are necessary. To depose an apex witness, Plaintiffs must show (1) that the witness
has unique, firsthand knowledge of relevant facts, and (2) other avenues of discovery have been
exhausted without success. Glossing over the rigorous standard for taking an apex deposition,
Plaintiffs cite a handful of documents in which Messrs. Cue or Federighi are mentioned or are
involved broadly in a particular issue. That may be sufficient to show relevance, but it is not
enough to show that these individuals have unique knowledge such that a deposition is necessary.
Further, Plaintiffs have not yet exhausted the numerous other discovery opportunities to obtain the
same information they claim they need from Messrs. Cue and Federighi. Of their sixteen allotted
depositions, Plaintiffs have taken only four thus far. They have outstanding requests for over 70
30(b)(6) topics for deposition that will cover many of the topics on which they claim Messrs. Cue
and Federighi will speak. As Plaintiffs see it, none of that is material because they demanded and,
over Apple’s objection, received an expedited discovery schedule, and therefore should be relieved
of their obligations under the apex-witness doctrine. But having obtained their desired schedule,
Plaintiffs cannot be now heard to complain that discovery is simply moving too fast for them to be
held to the standard requirements to take apex depositions.
Legal Standard: “Virtually every court that has addressed deposition notices directed at an
official at the highest level or ‘apex’ of corporate management has observed that such discovery
creates a tremendous potential for abuse or harassment.” Affinity Labs of Tex. v. Apple, Inc., No.
09-CV-4436, 2011 WL 1753982, at *15 (N.D. Cal. May 9, 2011) (quotation marks omitted). For
that reason, “[n]umerous courts have concluded that so-called ‘apex depositions’ should be
carefully scrutinized to avoid the potential for abuse.” In re TFT-LCD (Flat Panel) Antitrust Litig.,
No. 07-CV-1827, 2011 WL 10967617, at *1 (N.D. Cal. Aug. 1, 2011).
In the context of apex depositions, courts use a burden-shifting framework: once the party seeking
to avoid the deposition “first show[s] that [the deponent] is sufficiently high-ranking to merit
protection,” Ramirez v. Zimmerman, No. 17-CV-1230, 2019 WL 2106594, at *6 (S.D. Cal. May
14, 2019), objections overruled, 2019 WL 3072307, at *4, “the burden is shifted to the party
seeking the deposition to show that it is warranted.” City of Sterling Heights Gen. Empls.’ Ret.
Sys. v. Prudential Fin., Inc., No. 15-MC-146, 2015 WL 9434782, at *2 (E.D. Cal. Dec. 24, 2015);
see also Ramirez, 2019 WL 2106594, at *6 (“[T]he burden shifts to Plaintiff to show need for [the]
deposition.”); Affinity Labs, 2011 WL 1753982, at *16 (denying apex deposition where the
plaintiff had failed to “meet its burden to show that” the deposition was necessary); Abarca v.
Merck & Co., No. 07-CCV-388, 2009 WL 2390583, at *4 (E.D. Cal. Aug. 3, 2009) (“[T]he
burden-shifting approach provides guidance to this Court.”). 4
The deposing party must then “establish that the executive (1) has unique, non-repetitive, firsthand
knowledge of the facts at issue in the case, and (2) that other less intrusive means of discovery,

4
  To be sure, not all courts adopt the burden-shifting framework. But those decisions that do not
are inconsistent with the common formulation that the deposing party must “establish” the
elements of the apex-witness doctrine. Groupion, LLC v. Groupon, Inc., No. 11-CV-870, 2012
WL 359699, at *2 (N.D. Cal. Feb. 2, 2012). Moreover, regardless of who bears the burden in
ordinary circumstances, here, where Plaintiffs have already received an exception to the
presumptive ten-deposition limit, the burden should not be on Apple to disprove Plaintiffs’
entitlement to specific witnesses within that expanded group of deponents.



             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 9 of 15




such as interrogatories and depositions of other employees, have been exhausted without success.”
Groupion, LLC, 2012 WL 359699, at *2 (quotation marks omitted). The party seeking the
deposition must make “a solid, detailed showing” as to each factor. Synthes USA, LLC v. Spinal
Kinetics, Inc., No. 09-CV-1201, 2011 WL 811731, at *1 (N.D. Cal. Mar. 2, 2011).
“[W]hen a high-ranking official is removed from the daily subject of the litigation,” and therefore
lacks “first-hand knowledge of the specific” focus of the litigation, an apex deposition is improper.
K.C.R. v. County of Los Angeles, No. 13-CV-3806, 2014 WL 3434257, at *4, *7 (C.D. Cal. July
11, 2014) (quotation marks omitted). “[T]opics of general application,” such as the company’s
“policies and practices,” cannot support a request for an apex deposition. Anderson v. County of
Contra Costa, No. 15-CV-1673, 2017 WL 930315, at *4 (N.D. Cal. Mar. 9, 2017). Courts
“regularly require” that the moving party first pursue “interrogatories, requests for admission, and
depositions of lower level employees”—and show that they have failed to produce the needed
information—“before allowing the deposition of an apex witness.” Affinity Labs, 2011 WL
1753982, at *6.
Discussion: Plaintiffs cannot make the required showing for deposing apex witnesses Eddy Cue
and Craig Federighi. Mr. Cue is the Senior Vice President for Apple’s Internet Software and
Services. His focus is on the iTunes Store and Apple Music, not the App Store.
https://www.apple.com/leadership/eddy-cue/. Mr. Federighi is the Senior Vice President of
Software Engineering. He is not, as Plaintiffs claim, the sole “head of iOS,” but rather is focused
on the engineering side, overseeing software development for all Apple products and supervising
multiple engineering teams. There is no dispute that Messrs. Cue and Federighi are sufficiently
high-level executives such that Plaintiffs’ request to depose them must be assessed under the
apex-witness doctrine. The burden therefore shifts to Plaintiffs to demonstrate that Messrs. Cue
and Federighi possess unique, non-repetitive knowledge necessary to Plaintiffs’ case, and that
other discovery efforts have been unsuccessful. They have failed to establish either.
Exhaustion of Less Intrusive Means: As a threshold and dispositive matter, Plaintiffs have made
essentially no effort to exhaust other avenues of discovery. They ask the Court to excuse their
failure on the ground that the discovery schedule is simply too truncated to permit exhaustion of
other witnesses and discovery tools. Yet, as noted, Plaintiffs ignore that the compressed discovery
schedule is a circumstance entirely of their own doing, over Apple’s objections. Plaintiffs cannot
now protest that the ordinary standard for taking apex depositions does not apply to them because
there is no time to exhaust lesser discovery—if this were the rule, movants could routinely avoid
the requirements of the apex-witness doctrine by insisting on short discovery schedules.
Plaintiffs cannot show that they have exhausted less intrusive and burdensome means of discovery.
They have not propounded any written discovery that would address the issues on which they seek
to depose Messrs. Cue and Federighi. For example, Mr. Federighi is head of Apple’s software
engineering, but Plaintiffs propounded no written discovery asking how Apple’s iOS or App Store
is engineered at either the software or hardware level. The failure to even attempt to obtain the
evidence Plaintiffs say they need from Messrs. Cue and Federighi through written discovery or
through narrow 30(b)(6) topics precludes their ability to argue that these means were insufficient.
Plaintiffs also ignore that they have not yet taken the depositions of several key Apple witnesses
who work in the same areas as Messrs. Cue and Federighi. For example, Apple has repeatedly
explained that Erik Neuenschwander is another high-level executive who can speak equally to the
safety provided by the App Store business model and other topics for which Plaintiffs seek to




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 10 of 15




depose Mr. Federighi. See Epic, Dkt. 173-3. Yet Plaintiffs have declined to depose Mr.
Neuenschwander. Plaintiffs are free to prioritize who they want to depose, but having chosen to
forgo deposing the witness Apple identified in early December as the person with desired
information, Plaintiffs cannot now claim that Mr. Federighi is a necessary deponent.
Two of the four Apple witnesses who Plaintiffs have deposed so far—C.K. Haun and Phillip
Shoemaker—spoke fully and effectively to the engineering aspects of the App Store and, contrary
to Plaintiffs’ assertion, iOS in general (Haun Dep. 64:4–65:19, 177:5–178:24 (discussing
engineering of Apple’s private APIs in the App Store), 292:5–293:16 (discussing engineering
efforts to confront security threat); 302:2–303:19 (discussing use of developer tools); 112:2-114:17
(highly “technical” discussion of app recognition by iOS); 196:2-197:10 (technical discussion of
iOS and APIs)), and app review (Shoemaker Dep. 396:20–412:25). Plaintiffs are additionally
scheduled to depose Trystan Kosmynka, Mr. Shoemaker’s successor, on this same subject on
January 27. Plaintiffs offer no explanation for why the testimony of these individuals is
insufficient, except to say that Mr. Federighi will speak to security measures “at the operating
system-level.” They do not cite any document or testimony to support this assertion. Notably,
both Mr. Shoemaker and Ron Okamoto testified that Mr. Federighi has no involvement with the
Executive Review Board, the key committee responsible for the App Store. (Shoemaker Dep.
114:24–115:2; Okamoto Dep. 107:18–22.) Plaintiffs’ contention that Mr. Federighi’s absence
from the Executive Review Board makes him a better witness in this case strains credulity.
Plaintiffs fare no better with Mr. Cue. They have already taken the depositions of Mr. Okamoto,
who was Vice President of Worldwide Developer relations, and Mr. Fischer, who is the Vice
President for the App Store, both of whom have more day-to-day responsibilities for the App Store
than Mr. Cue. Plaintiffs also are scheduled to take the depositions of Scott Forstall, Eric Friedman,
Carson Oliver, and Trystan Kosmynka, all of whom are expected to testify regarding the subjects
on which Plaintiffs want to depose Mr. Cue, including app marketplaces, competition among those
app marketplaces, and the intricacies of the business of the App Store and App Review. Moreover,
Shaan Pruden (also set to be deposed) can testify specifically regarding developer relations.
Most importantly, Plaintiffs are set to depose Phil Schiller, who is the apex witness on the App
Store. From the inception of the App Store to the present, Mr. Schiller is the executive most
closely associated with the App Store, and has been in charge of it for several years now. He has
submitted multiple detailed declarations in this lawsuit, is expected to be the 30(b)(6) deponent on
numerous subjects, and will be deposed for at least ten hours. Plaintiffs cannot credibly dispute
that Mr. Schiller is the primary decision-maker regarding the App Store. To the extent Plaintiffs
are interested in someone else “in the room” where decisions were made, Apple also is making its
CEO, Tim Cook, available for a limited deposition. Plaintiffs protest that Apple is not making
Messrs. Cook and Schiller available until February 12 and 15 respectively. But Plaintiffs did not
even request dates for these witnesses until after this hearing was set, indicating that Plaintiffs
never had any intention to take these depositions before deciding if Mr. Cue’s deposition and Mr.
Federighi’s deposition were actually necessary, which is antithetical to how the apex-doctrine is
supposed to work. 5

5
  Plaintiffs’ contention that they sought to schedule the depositions of eight Apple witnesses before
this hearing, relying on a letter they sent on December 20, is disingenuous. (See Ex. 2.) Plaintiffs
conditioned these depositions on the caveat that “Apple complete production from the files of those
deponents at least 14 days prior to their depositions.” (See id.) Considering that Apple’s document



             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 11 of 15
Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 12 of 15
     Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 13 of 15



Dated: January 19, 2021      FAEGRE DRINKER BIDDLE & REATH LLP
                                Paul J. Riehle

                             CRAVATH, SWAINE & MOORE LLP
                               Christine Varney
                               Katherine B. Forrest
                               Gary A. Bornstein
                               Yonatan Even
                               Lauren A. Moskowitz
                               M. Brent Byars

                             Respectfully submitted,

                             By:         /s/ Lauren A. Moskowitz
                                         Lauren A. Moskowitz
                                         Attorneys for Plaintiff Epic Games, Inc.


Dated: January 19, 2021
                             WOLF HALDENSTEIN ADLER FREEMAN &
                             HERZ LLP
                                Mark C. Rifkin
                                Rachele R. Byrd
                                Matthew M. Guiney
                                Brittany N. DeJong

                             Respectfully submitted,


                             By:         /s/ Rachele R. Byrd
                                         Rachele R. Byrd
                                         Interim Class Counsel for Consumer
                                         Plaintiffs


Dated: January 19, 2021      HAGENS BERMAN SOBOL SHAPIRO LLP
                               Steve W. Berman
                               Robert F. Lopez
                               Shana E. Scarlett
                               Benjamin J. Siegel

                             Respectfully submitted,


                             By:         /s/ Robert F. Lopez
                                         Robert F. Lopez
                                         Interim Class Counsel for Developer
                                         Plaintiffs




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 14 of 15



Dated: January 19, 2021      GIBSON, DUNN & CRUTCHER LLP
                                Theodore J. Boutrous Jr.
                                Richard J. Doren
                                Daniel G. Swanson
                                Mark A. Perry
                                Veronica S. Lewis
                                Cynthia E. Richman
                                Jay P. Srinivasan
                                Ethan D. Dettmer
                                Eli M. Lazarus
                                Harry Phillips

                             Respectfully submitted,


                             By:         /s/ Jay P. Srinivasan
                                         Jay P. Srinivasan
                                         Attorneys for Defendant Apple Inc.




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:20-cv-05640-YGR Document 287-2 Filed 01/25/21 Page 15 of 15



                                   E-FILING ATTESTATION

                       I, Lauren A. Moskowitz, am the ECF User whose ID and password are

being used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

that each of the signatories identified above has concurred in this filing.



                                                                 /s/ Lauren A. Moskowitz
                                                                Lauren A. Moskowitz




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
